Order entered May 15, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01365-CV

                         JOHN C. MCCONNELL, M.D., Appellant

                                              V.

COVENTRY HEALTH CARE NATIONAL NETWORK AND FIRST HEALTH GROUP
     CORP. AND LIBERTY MUTUAL INSURANCE COMPANY, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-09509

                                          ORDER
       We GRANT appellant’s May 13, 2014 first unopposed motion for extension of time to

file reply brief and ORDER the brief be filed no later than May 24, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE